Citation Nr: 1607070	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  10-04 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

The Veteran and his spouse testified before the undersigned at a Board hearing in February 2015.  A transcript of this hearing has been associated with the claims file.

In June 2015, this issue was remanded by the Board for further development.  It has now been returned to the Board for adjudication.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's generalized anxiety disorder and PTSD have been manifested by  chronic sleep impairment, nightmares, and hypervigilance.  These symptoms suggest no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by continuous medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for generalized anxiety disorder and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.9, 4.126, 4.127, 4.130, Diagnostic Codes 9400, 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Here, regarding the duty to notify, the Veteran was sent a comprehensive VCAA letter in September 2008, prior to the issuance of the May 2009 rating decision.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development, including obtaining fully adequate and up-to-date VA examinations and opinions, has been accomplished with regard to the issues decided herein, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that the Veteran's representative wrote in a December 2015 Informal Hearing Presentation that "The veteran states that his PTSD symptoms have worsened.  He can't sleep at night and he gets angry very easy."  The representative also noted symptoms of "thoughtless comments that hurt people, talking in his sleep, moodiness, not showing emotion, his distance from the family as well as other negative changes since his military service."  The Board acknowledges that when a veteran alleges that his service-connected disability has become more severe, and the record does not adequately reveal the current state of the disability, a thorough contemporaneous medical examination is required.  See Allday v. Brown, 7 Vet.App. 517, 526 (1995); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  In this case, while the representative stated in December 2015 that the Veteran's symptoms "have worsened," he did not specifically state that this was meant to indicate a worsening of the condition since the Veteran's last VA examination, held just 3 months earlier in September 2015.  The representative indicated that the symptoms which denote a worsening are inability to sleep at night and becoming easily angered.  These symptoms, as well as the other symptoms referenced by the representative in his Informal Hearing Presentation, are the same symptoms that were discussed by the Veteran at his February 2015 Board hearing and at his September 2015 VA examination.  There is therefore no indication of any further worsening of the Veteran's disability than what was presented at the September 2015 examination.  Furthermore, as will be discussed below, the majority of these symptoms have been found to be unrelated to the Veteran's service-connected generalized anxiety disorder and PTSD.  The Board therefore finds that the September 2015 VA examination is adequate to assess the current severity of the Veteran's service-connected generalized anxiety disorder and PTSD, and a new VA examination is not warranted.

VA has also undertaken extensive and reasonable efforts to attempt to obtain all relevant, identified post-service medical records, and has considered his lay statements and personal testimony from the February 2015 Board hearing, which has been transcribed and included in the record.  At the February 2015 hearing, the issue on appeal was identified and suggestions made regarding the submission of necessary favorable evidence.  The Veteran had an opportunity to present additional testimony on the essential elements of the claim, and all hearing duties are found to be satisfied.  See 38 C.F.R. § 3.103(c) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the above reasons, the Board finds that the duties to notify and assist have been met, all due process concerns have been satisfied, and the issue may be considered on the merits at this time without prejudice to the Veteran.

II. Factual Background

The Veteran was granted entitlement to service connection for generalized anxiety disorder and PTSD, effective August 22, 2008, in a May 2009 rating decision and assigned an evaluation of 10 percent.  He currently contends that his service-connected psychiatric disorder warrants a rating higher than 10 percent.  Service connection for generalized anxiety disorder and PTSD was initially granted on the basis that the Veteran had experienced a stressful event in service involving a plane crash in Guam.  The Veteran has submitted a written statement describing two stressor events which involved witnessing a plane crash in Guam and being in an airplane that nearly crashed after taking off from an aircraft carrier.

The Veteran's VA treatment records show that he has been receiving frequent psychiatric treatment and counselling throughout the period on appeal.  In 2007 and 2008, the Veteran attended regular psychotherapy with a psychologist.  In August 2008, he presented as stable and was "considerably verbal and willing to discuss his issues."  He was diagnosed with PTSD (subthreshold) and dysthymic disorder.  The Veteran presented similarly in December 2008 but was emotionally deregulated due to problems dealing with his grandsons.  In January 2009, a nurse diagnosed the Veteran with mood disorder, and in February 2009 the Veteran presented as anxious and slightly irritable and expressed dissatisfaction with his psychiatrist.  His mood was not depressed, and he was diagnosed with PTSD and depression.  The Veteran reported in March 2009 that he was managing his depression and "otherwise does quite well in overall coping."  The psychologist recommended that "additional sessions be scheduled far-and-few between due to his lack of acute symptomology and the need/s elsewhere."  The Veteran presented as relatively stable and was considerably verbal and willing to discuss his issues.  He was again diagnosed with PTSD (sub threshold) and dysthymic disorder.  

In July 2009, the Veteran reported that he had recently sold his store and purchased a new house.  He reported that his VA examination was anxiety-provoking.  He presented as alert, oriented, friendly, and cooperative.  His affect was slightly anxious, and mood was not depressed.  The Veteran presented similarly in November 2009 and April 2010, and in March 2010 he reported having "ongoing PTSD symptoms."  His affect was irritable and his mood was angry.  He expressed concerns with his physical health and his grandson who had a warrant out for his arrest.

In February 2011, the Veteran reported that he was having nightmares and intrusive thoughts, and that he stayed at home and was sometimes depressed to the point of having a hard time getting out of bed and getting dressed.  He was diagnosed with "Vietnam combat-related" PTSD.  In December 2011, he reported being angry and frustrated with the VA system.  He was alert and oriented, guarded, and gave terse responses.  His thoughts were linear, insight was limited, and judgment was fair, with no psychosis or suicidal ideation.  The Veteran reported in January 2012 that he "does not have considerable difficulty from which to discuss," was noted to be stable and considerably verbal, and was again diagnosed with PTSD subthreshold and dysthymic disorder.  The Veteran presented similarly in April 2012, and the examiner noted that "[h]e frankly does not present as that troubled, nonetheless he enjoys visiting with this provider and would frankly like to visit more often."  In June 2012, a mental health nurse practitioner noted that the Veteran was oriented, euthymic, and had normal thought, speech, and affect.  In July 2012, the Veteran's chief complaint was that he was still waiting for a decision on his VA compensation claim, which left him "irritable and disappointed."  He was alert, oriented, casually dressed, and had guarded affect and irritable mood.  His concentration was fair, insight was limited, and memory was not impaired.  In November 2012, the Veteran was emotional due to the recent loss of a close friend.

At a March 2013 mental health evaluation, the Veteran reported having problems with his wife and financial stressors.  He denied any crying or being overly irritable, but reported sleep disturbed by combat-related nightmares, intrusive memories, and flashbacks at night.  He was cooperative, guarded, neatly groomed, and was fully oriented with normal speech and thought and some fidgety behavior.  The Veteran again presented as stable in May 2013 and was found to have subthreshold PTSD.
In November 2013, the Veteran reported some depression and crying, low energy, sleep disturbance, intrusive memories, flashbacks, irritability, and being verbally aggressive to inanimate objects.  He reported having flashbacks at least once a week, including one where he was "'right back in the helicopter' in Vietnam."  The Veteran presented normally, with dysphoric mood and mild recent memory impairment.  In February 2014, the Veteran reported that he had been under a lot of stress from burying his ex-wife and reported nightly dreams of is time in service in "the Black Ops in Indochina."  He reported being "good" at "killing people," and delivered this statement "pleasantly and matter of factly."

In March 2013, the Veteran reported that his relationship with his wife was more stressed than before and that he was very worried about his physical problems.  He reported being a little irritable and having improved sleep.  He stated that he still had combat-related nightmares a couple of times a week, hypervigilance, and being easily startled.  The Veteran's speech and thought were normal, and he had mild impairment with recent memory and mood was dysphoric and depressed.

In March and July 2014, the Veteran presented similarly and with similar complaints.  In April 2014, his primary complaints were regarding his physical difficulties.  He had "[n]o significant mental health issues beyond adjustment to medical difficulties."  In October 2014, the Veteran stated that he had been working part-time for a funeral home.  He reported having depression over money matters and irritability, but denied any physical aggression, crying, or suicidality.  The Veteran was well-groomed and cooperative, with coherent speech and thought and mild impairment with recent memory.  His mood was dysphoric when discussing his difficulty finding work, entitlement, and health issues.  He was given the principal diagnosis of persistent depressive disorder.

In February 2015, the Veteran reported being frustrated with his job search and finances and having depression and irritability.  He denied any self-directed violence or suicidal ideation, but reported thinking about disappearing where no one would know where he was.  He reported having intrusive memories and flashbacks that he claimed were related to his combat experience.  The Veteran presented as grossly organized, coherent, and dysphoric, with mild impairment with recent memory and intact insight and judgment.  In April 2015, the Veteran discussed sleep difficulties and was noted to have PTSD (subthreshold) and dysthymic disorder.  In May 2015, the Veteran reported moderate depression, isolating behavior, and problems with his wife.  He presented similarly, with normal speech and mild impairment with recent memory.

The Veteran's Vet Center records show that he also attended counselling throughout 2014 and 2015.  He discussed frustrations with his spouse, sleep problems, and nightmares.  He was noted to have issues with anxiety, depression, social problems, health, and employment.  Testing showed him to have low to moderate severity of possible PTSD issues.

The Veteran has also submitted numerous written statements from himself and others, as well as Board hearing testimony, describing his current symptoms.  At the Veteran's February 2015 Board hearing, he testified that he had told his prior VA examiners that his PTSD did not bother him, but that this was untrue and that he had downplayed his symptoms at the time of the examinations.  Board Hearing Transcript 4.  He stated that he has had anger issues ever since service and that he has lack of motivation to get dressed and often spends time on the computer or watching television.  Id. at 6, 8-9.  He reported that he didn't have many friends and that he did not sleep with his wife in part because he once grabbed her by the neck in bed.  Id. at 9, 17.  The Veteran's spouse testified that the Veteran avoids going out or spending time with groups of people, does not contribute to taking care of the house, and is a poor communicator.  Id. at 8, 10.  She stated that the Veteran "disconnects" himself from everybody and goes into the computer room during holidays, and that he can be very combative.  Id. at 11, 13.  The Veteran wrote in a February 2010 letter that he does not work well with others and this is why he is self-employed and that his dreams and flashbacks interfere with his life and family.

The Veteran's spouse submitted a letter in January 2009 describing that her husband did not sleep very much and that if he is touched while sleeping he becomes startled and disoriented, once physically accosted her in his sleep, and sometimes speaks or yells in a foreign language or "gibberish."  She wrote that the Veteran can easily become angry, has been depressed, and that he became very panicked when military jets flew over his house.  She wrote that the Veteran is a "loner" without many friends other than other Vietnam veterans.  The Veteran's spouse also submitted a letter in January 2015 stating that the Veteran had become more combative, including sometimes yelling or having outbursts.  She wrote that he did not participate in communication, intimacy, household chores, or finances, and that he was "very disconnected with reality," such as playing card games constantly.  She described him as being there "physically but without emotion, spirit, or romantic affection."

The Veteran submitted a series of lay statements in February 2015.  Friends of the Veteran submitted a statement describing that since the Veteran sold his business he drives recklessly and talks at length about the past and his time in the service.  The Veteran's step-daughter submitted a statement describing how the Veteran has self-destructive behavior, including emotional disconnect, irritability, lack of care for his health, avoidance, escapism, and obsessive behaviors, such as playing card games on the computer.  She wrote that he "holds everything in" and "shows little or no emotion," which has estranged him from his family.  The Veteran's partner's daughter submitted a statement describing his crude or inappropriate behavior, highly emotional moods, and unwillingness to participate in family events.  A statement from the Veteran's son described the Veteran's mood swings, short temperament, lack of emotion, inappropriate behavior, speaking a strange language in his sleep, distancing, and unwillingness to talk about himself.  He further wrote that the Veteran had become irritable, defensive, isolated, and unwilling to participate in family holidays.

The Veteran has also attended 3 VA examinations during the appeal.  The Veteran was first afforded a VA examination in April 2009.  The Veteran reported having recurrent intrusive, distressing thoughts on a daily basis, as well as nightmares twice a week.  He reported having flashbacks about once every four or five months, often after a nightmare, and feelings of sweating, shortness of breath, and panic when he exposed to a trigger such as loud noises or aircraft.  He stated that he avoids flying because of his military experiences, and that it caused him to feel estranged from his parents.  He reported difficulty sleeping, increased irritability, outbursts of anger, hypervigilance, and fear of losing control.  The Veteran appeared cooperative, anxious, and uncomfortable.  He denied any suicidal or homicidal ideation other than immediately after his first divorce, and his cognitive abilities were adequate, with orientation in all spheres.  He was diagnosed with generalized anxiety disorder and PTSD.  The examiner wrote that there were "PTSD signs and symptoms and anxieties related to his PTSD that are transient or mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress," such as his recent life changes.  He also noted that "personality factors have aggravated his response" to his stressors.

The Veteran also attended a VA examination in March 2014.  The Veteran reported that he had a few friends, mostly other veterans.  He reported that he saw his brother frequently.  The Veteran's ex-wife had recently died, and this was difficult for him.  The Veteran reported symptoms of recurrent distressing dreams, physiological reactions to cues, avoidance, feelings of detachment/estrangement, and hypervigilance.  The examiner noted that the Veteran did not meet the full criteria for PTSD.  The Veteran presented as open, calm, and cooperative, with euthymic mood, appropriate eye contact, average grooming, and with logical thoughts.  The Veteran denied any obsessive thoughts or compulsive behaviors, but noted that prior to using Prozac, he was quite meticulous about stocking the shelves in his convenience store.  He also reported that Prozac had improved his irritability as well as his ability to sleep.  He denied any significant negative feelings about service, and reported having a depressed mood sometimes.  He reported periodic anxiety lasting a few seconds and a panic attack every six months or so.

The examiner wrote that the Veteran's symptoms were "mild" and that this had been documented numerous times in the past.  She noted that the Veteran's treating psychologist had found his symptoms to be "subthreshold" and thus "not in the clinical range of disruption."  The examiner found that because the Veteran's symptoms were "no longer at the threshold to meet criteria for PTSD," and she diagnosed the Veteran with stressor-related disorder, which was "essentially the equivalent of anxiety disorder."  She found that the Veteran's symptoms were "well-controlled, and that while he reported feeling anxiety when exposed to trigger events, such as airplane noise, "this anxiety lasts only for several seconds."  She wrote that the Veteran's PTSD checklist self-reporting showed a score that arose "almost to the level of clinical significance in terms of being distressing."  She noted that the Veteran had a previous diagnosis of personality disorder, and wrote that "his presentation was more consistent with traits of a personality disorder and no further [diagnosis] is made at this time related to his personality structure."  She found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or, the symptoms were controlled by medication.

The Veteran most recently attended a VA examination in September 2015.  The examiner diagnosed the Veteran with unspecified personality disorder and stressor-related disorder.  She wrote that the Veteran's mood disruption was directly related to his poor coping.  She noted that the Veteran dismissed his wife's concerns as "unreasonable" and found that the Veteran's "thought pattern and affective reactions (to include [symptoms] of depression and irritability) to situations and relationships are most consistent with his [diagnosis] of unspecified personality disorder."  The Veteran reported having war-related dreams, depressed moods, and impaired sleep.  The examiner went on to discuss at length the Veteran and his wife's reports of his problems with communication and socialization.  The examiner found that under the PTSD diagnostic criteria, the Veteran had hypervigilance as well as chronic sleep impairment.  The Veteran was polite, cooperative, oriented, euthymic, and appropriately groomed, with normal but frequently tangential thoughts and speech.  The examiner noted that the last time she had examined the Veteran in March 2014, he had essentially denied all major symptoms of PTSD, and that in two appointments with his regular psychologist, he had been found to be "subthreshold" for PTSD.  She wrote that although the Veteran has referenced his symptoms worsening, this was "more likely than not secondary to his [symptoms] of his personality disorder."  The examiner wrote that she was able to differentiate the symptoms attributable to the Veteran's separate psychiatric diagnoses, and stated that the Veteran's chronic sleep impairment was due to his stress-related disorder, and all other symptoms were secondary to his unspecified personality disorder.  She found that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  She stated that he was unable to continue working due to a separate medical condition, and that his personality disorder caused additional impairment due to irritability, depressed mood, and emotional outbursts.

III. Analysis

Based on a review of the evidence described above, the Board finds that throughout the period on appeal, the Veteran's symptoms related to generalized anxiety disorder and PTSD more closely approximate the criteria for a 10 percent rating, and the majority of the evidence of record does not show that a rating in excess of 10 percent has been warranted at any time.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's service-connected PTSD and generalized anxiety disorder is currently rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.130, Diagnostic Codes 9400 and 9411.  Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  A 10 percent rating is warranted where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or the symptoms are controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9400, 9411.

At the outset, the Board acknowledges that the Veteran has demonstrated a variety of psychiatric symptoms and been given several different psychiatric diagnoses.  Throughout the appeal, the Veteran has frequently been diagnosed with both a disorder characterized as PTSD, stressor-related disorder, or anxiety disorder, as well as a separate personality disorder.  The Veteran's most recent VA examination in September 2015 discussed this distinction at length.  The examiner diagnosed the Veteran with both an unspecified personality disorder and stressor-related disorder, and discussed the symptoms that were associated with each separate diagnosis.  When it is not possible to separate the effects of a service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  This is not the case in the current instance.  Here, the Board has competent and probative medical evidence from a clinical psychologist who reviewed and discussed the Veteran's medical history at length and performed an in-person examination of the Veteran, including discussing his symptomatology with his wife.  The only symptoms that the VA examiner found were attributable to his stressor-related disorder were sleep impairment and possibly hypervigilance.  The examiner clearly stated that all other symptoms were secondary to his personality disorder. 

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Here, the Veteran is service-connected only for generalized anxiety disorder and PTSD.  He has not been granted service connection for a personality disorder, nor could such service connected be granted, as this is not a disease subject to service connection under VA regulations.  All symptoms which are attributed to the Veteran's personality disorder alone and are separate and distinct from the symptoms of his PTSD/anxiety disorder/stressor-related disorder may not be taken into account when determining the Veteran's appropriate evaluation.

There are no contrary medical opinions to the findings of the September 2015 VA examiner regarding whether the Veteran's symptomatology may be differentiated between his psychiatric disorders, and the Board finds that this medical opinion is consistent with the Veteran's medical history.  It is to be noted that the Board is not free to substitute its own judgment for that of a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Board thus accepts the opinion of the September 2015 as highly probative, uncontradicted medical evidence that the Veteran's symptoms of irritability, behavioral dysfunction, and social impairment are symptoms caused by his nonservice-connected personality disorder, and are not to be taken into account when determining the appropriate evaluation for his service-connected psychiatric disorder.

Regarding the symptoms that are attributable to PTSD/anxiety disorder/stressor-related disorder, the September 2015 VA examiner found that the Veteran had chronic sleep impairment due to this disorder, which the Board accepts may include symptoms of bad dreams/nightmares.  The examiner also noted that the Veteran had the PTSD symptom of hypervigilance.  The Board therefore also accepts this symptom also as one associated with the Veteran's PTSD.  The Veteran's difficulty sleeping is well chronicled in his treatment records and lay statements.  The Veteran has frequently been noted to have nightmares and difficulty sleeping, and he has reported that he does not sleep as many hours as he should, although this has been found to be improved with medication.  The Veteran's spouse has reported that he talks in his sleep and that he can be agitated if he is suddenly woken up, and that he once physically grabbed her in his sleep.  The Veteran has also reported at VA treatment sessions and VA examinations that he has hypervigilance.

These symptoms, although perhaps at times distressing to the Veteran and his family, have not been clinically demonstrated to be more than mild.  All three VA examiners found that the Veteran's symptoms were transient or mild, causing decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's symptoms associated with anxiety and PTSD have consistently been found to be of low frequency and short duration.  At the March 2014 VA examination, it was discussed that the Veteran had feelings of anxiety caused by war-related triggers, but that this anxiety lasted only a few seconds and was not otherwise disruptive to his life.  The Veteran's regularly treating psychologist found his symptoms to be sub-threshold, in that they were not of sufficient severity to warrant a current diagnosis of PTSD.  In January 2012, it was noted that the Veteran did "not have considerable difficulty from which to discuss" and was noted to be stable and considerably verbal, and in April 2012 he was found to be not "that troubled, nonetheless he enjoys to visit with this provider and would frankly like to visit more often."  In April 2014, he was noted to have "[n]o significant mental health issues beyond adjustment to medical difficulties."  At no time was the Veteran's sleep disturbance or hypervigilance noted to be of significant severity, frequency, or duration, nor was it found to cause any impairment in the Veteran's social or occupational functioning.

In addition to his regular counselling sessions with a psychologist, the Veteran has also attended several psychotherapy evaluations with a psychiatrist.  While this treatment provider found the Veteran's symptoms to be of greater severity than his psychologist, the symptoms he reported, such as irritability, mild impairment with recent memory, aggressive behavior, and intrusive thoughts, have not been found to be connected to the Veteran's service-connected generalized anxiety disorder and PTSD.  This examiner did not at any time specify whether she could differentiate which symptoms were associated with which diagnosis, but she did note that the Veteran had diagnoses of persistent depressive disorder (dysthymic disorder), PTSD, generalized anxiety disorder, and unspecified personality disorder.  Her findings do not contradict the findings of the VA examiners or the Veteran's treating psychiatrist, and taken in conjunction with all of the evidence of record, the Board accepts that the Veteran manifested the symptoms that this psychiatrist noted, but finds them to be associated with his nonservice-connected personality disorder.

The Veteran's overall disability picture does not show that his symptoms associated with PTSD and generalized anxiety disorder have caused occupational and social impairment with occasional decrease in work efficiency and inability to perform occupational tasks at any time during the period on appeal.  At no time has the Veteran's service-connected symptoms caused him to have an inability to perform occupational tasks or to have any impairment in his work efficiency.  The Veteran has reported that he sold his private business and now is not working as much as he would like, but these issues are unrelated to his sleep impairment or hypervigilance.  While the Veteran has been found to have one of the symptoms included in the rating criteria for a 30 percent rating, that of chronic sleep impairment, this symptom alone does not indicate that his symptoms more nearly approximate those associated with a 30 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board acknowledges that symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In other words, symptoms comparable to those listed in the General Rating Formula could be considered in evaluating the Veteran's extent of occupational and social impairment.  Accordingly, in this case, the Board finds that the existence and severity of the Veteran's symptoms associated with generalized anxiety disorder and PTSD are adequately contemplated by the relevant rating criteria and are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 10 percent rating under the Rating Formula.

The Board has also considered the Veteran's assertions regarding his psychiatric symptoms, and acknowledges that in some circumstances, a veteran is competent to opine on medical etiology or symptomatology, but only when such observations would be obvious through mere lay observation and no medical expertise is needed.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Whether the Veteran's symptoms are related to a specific diagnosis and whether these symptoms meet the criteria needed for a higher rating appears to be testimony as to a specialized field that requires training in psychiatry or psychology and the ability to identify specific symptomatic behaviors, and extends beyond symptoms that are immediately observable by a lay witness.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  The Veteran is therefore found to be less competent than a trained medical professional specializing in psychiatric disorders, and thus his testimony carries less probative weight than the opinions of the VA examiners.  

Based on this evidence, the Board finds that the Veteran's impairment due to generalized anxiety disorder and PTSD/stressor-related disorder is most consistent with a 10 percent rating throughout the entire period on appeal, and the preponderance of the evidence indicates that an initial rating higher than 10 percent is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



IV. Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's generalized anxiety disorder and PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria has been noted by all three VA examiners to accurately describe the Veteran's disability level and symptomatology level.  The Veteran's more severe symptoms have been shown to be unassociated with the Veteran's service-connected psychiatric disabilities, and the symptoms associated with the Veteran's service-connected PTSD and generalized anxiety disorder are found to be well within the criteria provided for a rating of 10 percent.  The Veteran was not hospitalized at any time during the period currently being decided, nor is there any evidence that his symptoms from PTSD and generalized anxiety disorder have caused any impairment in his occupational functioning.  Sleep impairment and hypervigilance are precisely the type of symptoms which are commonly associated with PTSD or anxiety disorder.  There are no further symptoms that have been medically demonstrated to be related to his service-connected disabilities that have not been taken into account.  The Board finds no evidence in the medical records of an exceptional or unusual clinical picture, nor that there is any additional functional impairment caused by the collective impact of his service-connected disabilities (in this case, the Veteran is also service connected for tinnitus, evaluated as 10 percent disabling, and bilateral hearing loss, evaluated as 10 percent disabling).  See Johnson v. McDonald, 762 F.3d 1362 (2014).  The Veteran's disability picture is sufficiently contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for generalized anxiety disorder and PTSD is denied.




____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


